DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jul 22, 2022 in response to the Non-Final Office Action mailed on Apr 22, 2022, regarding application number 16/632,798. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 47-63 is/are currently pending and has/have been examined.

Response to Amendment 
	The Amendment filed on Jul 22, 2022 has been entered. Applicant’s Remarks filed on Jul 22, 2022 have been considered as follows.
Based on the Amendments to the Claims, the objections and some of 112(b) rejections previously set forth are withdrawn. Additionally, new rejections are entered to address the amendments.
Based on the Amendments to the Claims, and Page(s) 8-14 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.
Applicant has not argued against the Claim Interpretations previously set forth. As such, it is understood that these are accepted. Said Claim Interpretations are reproduced below for convenience.

Claim Objections
Claim(s) 47 and 49 is/are objected to because of the following informalities:  
Claim 49, line 2, “the one or more actuators comprises” should be “the one or more actuators comprise” to ensure verb-tense agreement. 
Claim 49, line 5-6, “and/or a further magnet positionable below a mounted microfluidic system” should be “and/or the apparatus further comprises a further magnet positionable below a mounted microfluidic system” to describe that the further magnet is part of the apparatus, and to improve readability of the claim language
Claim 49, line 7, “wherein the apparatus comprises a further rotary actuator” should be “wherein the apparatus further comprises a further rotary actuator” to describe that the further magnet is a part of the apparatus in addition to the already described limitations, and to improve readability of the claim language.
Claim 49, line 9-10, two instances of ‘z-axis’. Correction is required. 
Appropriate correction is required.

Claim Interpretation
	Claim(s) 48, 49, 54, 55, 60 and 63 in the instant application is/are interpreted as having contingent limitations in the recitations of “optionally…”. Claim(s) 48, 49, 60 and 63 in the instant application is/are interpreted as having contingent limitations in the recitations of “may…”. Thus, for the purpose of prior art rejections, prior art will be considered as reading on the claims if it meets at least one of the contingent limitations (including what occurs when the conditions are not met). In a case where the claim features multiple alternative, the examiner has underlined the claim limitation that is being addressed by the rejection.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the word “means” or the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a means for moving a mounted microfluidic system in a stepwise fashion, in Claim 48,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. This structure has been identified in the Specification to correspond to the following, respectively, and equivalents thereof:
No corresponding structure has been found in the instant specification for “a means for moving a mounted microfluidic system in a stepwise fashion”. As the examiner has not found corresponding structure within the specification, the examiner will be interpreting the limitation to describe any structure that provides for movement. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: 
heater module to apply heat to one or more specific parts of a mounted microfluidic system during rotation, in Claim 52
a means to facilitate the correct positioning of the assay disc relative to the turntable, wherein the means wherein: (a) the means comprise a central spindle on the turntable corresponding to a spindle hole in the assay disc, and wherein the spindle has a longitudinal groove to correspond with a longitudinal projection on the hub of the assay disc, optionally wherein the horizontal dimension of the groove of the spindle decreases in a longitudinally downward direction; or (b) the means comprise a locating projection on the turntable to mate with a corresponding locating recess on an assay disc, optionally at, adjacent to, or near the periphery of the assay disc, in Claim 54,
a means of locating the assay disc relative to the turntable of items (a)-(b), in Claim 54 (see above for (a)-(b))
clamping means to secure the assay disc to the turntable, in Claim 55,
one or more heater modules, in Claim 56,

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. These recitations are being respectively interpreted as the following and any equivalents thereof:
a controller
a heater
a central spindle on a turntable that mates with a spindle hole on the disc or a projection or the turntable that mates with a corresponding hole on the disc
a central spindle on a turntable that mates with a spindle hole on the disc or a projection or the turntable that mates with a corresponding hole on the disc
a clamp
a heater

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 47-63 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 47, line 5, “the actuators” is unclear. It is unclear whether the limitations that follow ‘the actuators’ apply to the ‘one or more actuators’ or if Applicant intends to limit a subset of the actuators.  Specifically, it is unclear whether a plurality of actuators are attempting to be required, and if so then it is unclear if applicants are referring to one of the plurality, or if applicants are referring to each of the plurality. Clarification is required. In the case that it applies to the ‘one or more actuators’, any mention of ‘the actuators’ should be corrected to be “the one or more actuators” to ensure proper antecedent basis.

Regarding Claim 47, the recitation of ‘an apparatus for conducting an assay in a microfluidic system comprising magnetic beads’ in the preamble is unclear. As it stands, the claim simply describes an apparatus capable of being used with a microfluidic system having magnetic beads. There is no positive recitation of “a microfluidic system” nor of “magnetic beads”. Further, there is no positive recitation of conducting any sort of assay. Currently, the claim does not require: a microfluidic system, magnetic beads within the microfluidic system nor conducting an assay. As such, it is unclear what is actually being claimed with respect to the description in the preamble.

Claim(s) 48-62 is/are rejected by virtue of dependency on Claim 47.

Regarding Claim 49, the recitation “the one or more actuators comprises a linear actuator” is unclear. As in Claim 47, the one or more actuators comprise at least a rotary actuator. The identified recitation appears to be redefining the one or more actuators such that they do not need to comprise a rotary actuator. Clarification is required. As best understood, this recitation intends to describe an additional actuator and will be interpreted as such for the purpose of compact prosecution. If this is correct, the examiner suggests rewriting the claim to state “the one or more actuators further comprise a linear actuator” to overcome this rejection. 

Regarding Claim 49, the recitation “the one or more actuators comprises at least one linear actuator and the rotary actuator on a single driveshaft” is unclear. As in Claim 47, the one or more actuators comprise at least a rotary actuator. The identified recitation appears to be redefining the one or more actuators such that they do not need to comprise at least a rotary actuator. Clarification is required. As best understood, this recitation intends to describe an additional actuator (the at least one linear actuator) and will be interpreted as such for the purpose of compact prosecution. If this is correct, the examiner suggests rewriting the claim to state “the one or more actuators further comprise at least one linear actuator, wherein the at least one linear actuator and the at least one rotary actuator are on a single driveshaft” to overcome this rejection. 

	Regarding Claim 56, the recitation “and wherein… (b) there are one or more heater modules” is unclear. Are these ‘one or more heater modules’ distinct from those recited in Claim 52? Clarification is required. 

	Regarding Claim 56, the recitation “the one or more heater modules” (line 7), “the heater modules” (lines 8 and 10) and “the heater” (line 9) are unclear. What heaters are being referred to in lines 8-10? Are these distinct from the ‘one or more heater modules’ in line 7? The examiner suggests maintaining the naming convention of structures throughout the claim to improve clarity. For example, if the structure is described as ‘one or more heater modules’, every other reference to the structure should also be written as ‘one or more heater modules’. If Applicant is intending to define a subset of the heater modules, there should still be a reference to the original naming convention to maintain clarity; in such a case, Applicant could state, for example, ‘wherein one’ or ‘wherein at least two’ of the ‘one or more heater modules’. 
	
Regarding Claim 62, the claim as a whole is unclear. The claim lacks clarity because it is attempting to claim a process (“a method of using the apparatus of Claim 47 to conduct an assay”) without setting forth any method steps (see MPEP § 2173.05 (q)). From MPEP 2173.05(q): “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.”

	Regarding Claim 63, the recitation of ‘a method for carrying out an assay’ in the preamble is unclear. As it stands, the claim simply describes a method of providing an assay disc and a magnet on an actuator and does not require carrying out any sort of assay as there are no method steps describing an assay. Thus, the preamble and the body of the claim are in disagreement. Is an assay required? What type of assay is required? When is the assay introduced into the method and can it be performed prior to step (a)? The claim is unclear because it is attempting to describe a method for carrying out an assay but does not provide method steps related to the assay itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 47-51, 58 and 62 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pais et al (WO 2017/019625, as cited in the IDS dated Apr 21, 2020)

	Regarding Claim 47, Pais teaches an apparatus for conducting an assay (see Pais: Abstract) in a microfluidic system comprising magnetic beads (see Pais: “a microfluidic cartridge for magnetic bead based sample preparation”, Page 10, line 11-12), the apparatus comprising:
a platform upon which the microfluidic system can be mounted (see Pais: “microfluidic cartridge is sandwiched between top and bottom actuators”, Page 31, line 13-14; Fig 25A; the examiner notes that the bottom actuator is being interpreted as a platform as the microfluidic device rests on said actuator), 
one or more actuators,
wherein the actuators comprise a magnet mounter directly or indirectly thereupon; wherein the one or more actuators comprises at least one rotary actuator, wherein the at least one rotary actuator is configured to enable arcuate movment of the magnet in an X and Y axis (see Pais: “microfluidic cartridge is sandwiched between top and bottom actuators that comprise permanent magnets”, Page 31, line 13-14; “the permanent magnets on the rotational actuator elements”, Page 31, line 25; the examiner notes that the top actuator meets the claim limitation and that Pais describes said actuators as being rotational actuators), 
wherein the one or more actuators are configured to directly influence movement of magnetic beads housed within the microfluidic system when a microfluidic system is mounted on the platform (see Pais: “the permanent magnets on the rotational actuator elements are also offset so as to capture and resuspend the beads”, Page 31, line 25-27; the examiner notes that this instance of functional language is addressed within the Pais reference, where ‘capturing’ comprises influencing movement (i.e. stopping movement) of the beads), and 
a controller configured to control relative movement of the one or more actuators, and the microfluidic system when mounted (see Pais: “the actuation element is moved via a method selected from the group consisting of a motor, a wind-up spring, a hand crank, manual pushing, and a linear solenoid actuator”, Page 6, line 30-32; “a servomotor or stepper motor may be used to move the actuator elements or the microfluidic device”, Page 31, line 5-6), to enable the magnet to trace a desired path across a mounted microfluidic system, wherein the magnet being positionable at any x- and y-coordinates of the mounted microfluidic system (see Pais: “The permanent magnets and protrusions are spatially arranged such that they perform different steps of an assay automation sequence with precise timing, depending on their position and speed of the actuator elements as the microfluidic cartridge rotates in close proximity to the actuator elements”, Page 31, line 15-18; “sample -processing device can employ a combination of one or more rotational and linear actuating elements depending on the design and sample processing requirements to gain control over the x, y, z and r axes”, Page 9, line 3-5). 
Note: Claim(s) 47-60 contain a large amount of functional language (i.e. “configured to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
	Regarding Claim 48, Pais teaches all the limitations as applied to Claim 47 and further teaches wherein: (a) when the apparatus further comprises a means for moving the mounted microfluidic system, wherein the mounted microfluidic system is rotatable (see Pais: “a servomotor or stepper motor may be used to move the actuator elements or the microfluidic device”, Page 31, line 5-6); optionally (b) the stepwise motion of a mounted microfluidic system may be achieved by non-continuous rotation. 

Regarding Claim 49, Pais teaches all the limitations as applied to Claim 47 and further teaches wherein: (a) the one or more actuators comprise a linear actuator; and/or (b) the one or more actuators comprise at least one linear actuator and the rotary actuator on a single driveshaft; and/or (c) the magnet is positionable above a mounted microfluidic system and/or a further magnet positionable below a mounted microfluidic system (see Pais: “microfluidic cartridge is sandwiched between top and bottom actuators that comprise permanent magnets”, Page 31, line 13-14; “the permanent magnets on the rotational actuator elements”, Page 31, line 25; the examiner notes that the top actuator meets the claim limitation and that Pais describes said actuators as being rotational actuators), optionally wherein the apparatus comprises a further rotary actuator configured to allow rotation of the magnet and/or further magnet about a x-axis or z-axis; and/or (d) the magnet may contact or be held at a fixed distance from the surface of a mounted microfluidic system. 

Regarding Claim 50, Pais teaches all the limitations as applied to Claim 47 and further teaches wherein the magnet is mounted on the one or more actuators via a spring assembly (see Pais: “the actuation element is moved via a method selected from the group consisting of a motor, a wind-up spring, a hand crank, manual pushing, and a linear solenoid actuator”, Page 6, line 30-32; : “microfluidic cartridge is sandwiched between top and bottom actuators that comprise permanent magnets”, Page 31, line 13-14). 

Regarding Claim 51, Pais teaches all the limitations as applied to Claim 47 and further teaches wherein the magnet is mounted on the one or more actuators via an adjustable mounting assembly; wherein the adjustable mounting assembly comprises an adjustable magnet holder and a through plate located on a portion of the rotary and/or linear actuator; and/or wherein the through plate comprises a first engagement portion; and wherein the adjustable magnet holder comprises a second engagement portion configured to engage with the first engagement portion of the through plate; and/or wherein the first engagement portion of the through plate comprises a threaded portion and the second engagement portion of the adjustable magnet holder comprises a corresponding threaded portion; and/or wherein the adjustable mounting assembly is configured to allow positioning of the magnet in a position along a Z-axis (see Pais: “The permanent magnets and protrusions are spatially arranged such that they perform different steps of an assay automation sequence with precise timing, depending on their position and speed of the actuator elements as the microfluidic cartridge rotates in close proximity to the actuator elements”, Page 31, line 15-18; “sample -processing device can employ a combination of one or more rotational and linear actuating elements depending on the design and sample processing requirements to gain control over the x, y, z and r axes”, Page 9, line 3-5); and/or wherein the magnet is in contact with the surface of the microfluidic device (see Pais: “the permanent magnet may be in close proximity to the fluidic chamber such as separated by an impermeable layer in a separate chamber that is close enough to be capable of causing vibration and vortex forces in the fluidic chamber”, Page 27, line 1-3). 

Regarding Claim 58, Pais teaches all the limitations as applied to Claim 47 and further teaches further comprising an assay disc comprising a microfluidic system comprising magnetic beads configured to be mounted on the apparatus (see Pais: “a microfluidic cartridge for magnetic bead based sample preparation”, Page 10, line 11-12; Pais also shows the device being a disc in Fig 25A).

Regarding Claim 62, Pais teaches all the limitations as applied to Claim 47 and further teaches a method of using the apparatus to conduct an assay (see Pais: Abstract; Further, Applicant has argued that the steps of a generic assay are well-known to one of skill in the art in Page 11 of their Remarks on Jul 22, 2022. Thus, as Pais describes the structure and ‘conducting an assay’ has been identified by Applicant as being well-known, the claim as a whole is obvious). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 52, 54-57 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Pais et al (WO 2017/019625, as cited in the IDS dated Apr 21, 2020) in view of Wang et al (A lab-in-a-droplet bioassay strategy for centrifugal microfluidics with density difference pumping, power to disc and bidirectional flow control, Lab on a Chip, 2013, Vol 13, pp.3698-3706, see attached document).

	Regarding Claim 52, Pais teaches all the limitations as applied to Claim 47. 
	Pais does not teach “wherein the platform comprises a turntable configured to receive and controllably rotate an assay disc comprising a microfluidic system; wherein the controller controls one or more actuators and the turntable to enable the magnet to trace a desired path across a mounted microfluidic system; and/or wherein the turntable comprises one or more heater modules to apply heat to one or more specific parts of a mounted microfluidic system during rotation”. 
	However, Wang teaches the analogous art of a system for analysis and control or a microfluidic device using rotational elements (see Wang: Abstract). Wang teaches a turntable to drive movement of the microfluidic device contents, the turntable comprising heating elements to provide the advantage of temperature control during operation (see Wang: Page 3699, right column, second full paragraph). Wang also teaches that the heaters can be controlled using electronics and transmitters (see Wang: Page 3699, right column, second full paragraph). Wang also teaches that the turntable may rotate in place or be stationary (see Wang: Page 3699, right column, second full paragraph).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Pais to include a turntable and associated heating elements (i.e. equivalent to heating modules), along with control structures such as electronics and transmitters, as taught by Wang, because Wang teaches that the structures allow the user to drive movement of the microfluidic device contents while the heating elements provide the advantage of temperature control during operation (see Wang: Page 3699, right column, second full paragraph).

	Regarding Claim 54, modified Pais teaches all the limitations as applied to Claim 52 and further teaches wherein the turntable further comprises a means to facilitate the correct positioning of the assay disc relative to the turntable, wherein:(a) the means comprise a central spindle on the turntable corresponding to a spindle hole in the assay disc, and wherein the spindle has a longitudinal groove to correspond with a longitudinal projection on the hub of the assay disc, optionally wherein the horizontal dimension of the groove of the spindle decreases in a longitudinally downward direction; or (b) the means comprise a locating projection on the turntable to mate with a corresponding locating recess on an assay disc, optionally at, adjacent to, or near the periphery of the assay disc; or (c) a means of locating the assay disc relative to the turntable of items (a)-(b); or (d) the turntable further comprising a clamping means, the clamping means comprising magnetic means for holding the assay disc in a fixed position relative to the turntable and/or for aligning and/or guiding the assay disc to the correct position (see Pais: “microfluidic cartridge is sandwiched between top and bottom actuators”, Page 31, line 13-14; Fig 25A; the examiner notes that the top and bottom actuator serve to clamp the device in place), optionally wherein the magnetic means comprise disc magnets arranged in opposite pole directions in the turntable corresponding to disc magnets arranged in opposite pole directions in the assay disc. 

	Regarding Claim 55, modified Pais teaches all the limitations as applied to Claim 52 and further teaches wherein:(a) the turntable further comprises clamping means to secure the assay disc to the turntable (see Pais: “microfluidic cartridge is sandwiched between top and bottom actuators”, Page 31, line 13-14; Fig 25A; the examiner notes that the top and bottom actuator serve to clamp the device in place), optionally wherein the clamping means comprise a mechanical ball bearing clamping mechanism to hold the assay disc to the turntable; and/or (b) the turntable comprises a power transfer assembly comprising a wireless power transfer means to transfer power to the one or more heater modules in the turntable and/or to the heater controller.

	Regarding Claim 56, modified Pais teaches all the limitations as applied to Claim 55 and further wherein: (a) the IR transceiver comprises one or more IR emitters and one IR receiver, wherein the IR transceiver comprises four IR emitters, and wherein the four emitters are arranged in equidistance surrounding the central hub of the turntable; and/or (b) there are one or more heater modules, wherein: (i) the heater modules are independently controlled (see modification of Claim 52, modify the system of Pais to include a turntable and associated heating elements (i.e. equivalent to heating modules), along with control structures such as electronics and transmitters, as taught by Wang); and/or (ii) the power supplied to the heater can be shared and distributed among the heater modules on demand. 

	Regarding Claim 57, modified Pais teaches all the limitations as applied to Claim 52 and further teaches wherein the turntable comprises a power transfer assembly comprising a stationary coil assembly and a rotational coil assembly with the stationary coil assembly mounted axially coincident below the rotational coil assembly (see modification of Claim 52, Wang teaches that the turntable may rotate in place or be stationary in Page 3699, right column, second full paragraph; see, also, Wang: Page 3702, left column, first full paragraph, “There is a very tiny gap between both coils. Two halves connected to the rotating platform and the stationary base respectively so that magnetic flux can be coupled to the rotating disc while it is moving”).

	Regarding Claim 63, Pais teaches method for carrying out an assay (see Pais: Abstract),  comprising the steps of: 
(a) mounting an assay disc comprising a microfluidic system in a microfluidic system comprising magnetic beads (see Pais: “a microfluidic cartridge for magnetic bead based sample preparation”, Page 10, line 11-12)
and (b) providing a magnet on an actuator such that the magnet may be positioned at any x- and y-coordinates of the assay disc, optionally further comprising the step of moving a plurality of magnetic beads through a portion of the microfluidic system by moving the magnet whilst rotating the assay disc such that the magnet traces a desired locus in an x-, y-plane of the assay disc (see Pais: “microfluidic cartridge is sandwiched between top and bottom actuators that comprise permanent magnets”, Page 31, line 13-14; “the permanent magnets on the rotational actuator elements”, Page 31, line 25; the examiner notes that the top actuator meets the claim limitation and that Pais describes said actuators as being rotational actuators; “the permanent magnets on the rotational actuator elements are also offset so as to capture and resuspend the beads”, Page 31, line 25-27; the examiner notes that this instance of functional language is addressed within the Pais reference, where ‘capturing’ comprises influencing movement (i.e. stopping movement) of the beads; “sample -processing device can employ a combination of one or more rotational and linear actuating elements depending on the design and sample processing requirements to gain control over the x, y, z and r axes”, Page 9, line 3-5; “microfluidic cartridge is sandwiched between top and bottom actuators that comprise permanent magnets”, Page 31, line 13-14; “the permanent magnets on the rotational actuator elements”, Page 31, line 25; the examiner notes that the top actuator meets the claim limitation and that Pais describes said actuators as being rotational actuators). 
	Pais does not teach “mounting on a turntable”. 
	However, Wang teaches the analogous art of a system for analysis and control or a microfluidic device using rotational elements (see Wang: Abstract). Wang teaches a turntable to drive movement of the microfluidic device contents, the turntable comprising heating elements to provide the advantage of temperature control during operation (see Wang: Page 3699, right column, second full paragraph). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Pais to include a turntable along with control structures such as electronics and transmitters, as taught by Wang, because Wang teaches that the structures allow the user to drive movement of the microfluidic device contents (see Wang: Page 3699, right column, second full paragraph).


Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Pais et al (WO 2017/019625, as cited in the IDS dated Apr 21, 2020) in view of Wang et al (A lab-in-a-droplet bioassay strategy for centrifugal microfluidics with density difference pumping, power to disc and bidirectional flow control, Lab on a Chip, Vol 13, pp.3698-3706, see attached document) and in further view of Amer et al (US 2016/0072638).

Regarding Claim 53, modified Pais teaches all the limitations as applied to Claim 52. Modified Pais teaches the electronics to control the heater and a transmitter (see modification of Claim 52).
	Modified Pais does not teach the transmitter being an IR transmitter. 
	However, Amer teaches the analogous art of a system for wirelessly controlling devices (see Amer: Abstract). Amer further teaches that IR transmitters can be used for wirelessly transmitting and receiving data to provide the advantage of remote control of devices (see Amer: [0041]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the transmitter of modified Pais to be an IR transmitter as suggested by Amer, because Amer teaches that IR transmitters can be used for wirelessly transmitting and receiving data to provide the advantage of remote control of devices (see Amer: [0041]). The examiner notes that the transmitter of Pais as modified by Wang is already capable of controlling heating elements, and the modification with Amer modifies said transmitter to be an IR transmitter. 


Claim(s) 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Pais et al (WO 2017/019625, as cited in the IDS dated Apr 21, 2020) in view of Alessi et al (US 2016/0184825).

	Regarding Claim 59, Pais teaches all the limitations as applied to Claim 47. 
	Pais does not teach “wherein the apparatus is mounted in a chamber to form an assay unit”. 
	However, Alessi teaches the analogous art of an apparatus for actuating and reading a centrifugal microfluidic device (see Alessi: Abstract). Alessi teaches a housing (i.e. equivalent to chamber) for a microfluidic device that enables the microfluidic disc to be inserted and then covered by a lid to provide good thermal insulation (see Alessi: [0070]). Alessi further teaches that the inner chamber of the housing comprises a fan and a heater for temperature control (see Alessi: [0032])
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the apparatus of Pais to be constructed within a housing comprising a lid, further comprising a fan and a heater, as taught by Alessi, because Alessi teaches that a housing (i.e. equivalent to chamber) for a microfluidic device enables the microfluidic disc to be inserted and then covered by a lid to provide good thermal insulation (see Alessi: [0070]).

	Regarding Claim 60, modified Pais teaches all the limitations as applied to Claim 59 and further teaches wherein the assay unit further comprises a heater and/or cooler for heating and/or cooling the ambient temperature of the chamber within which an assay disc may be located during the assay, optionally, wherein the heater and/or cooler is a fan heater or cooler (see modification of Claim 59).

Regarding Claim 61, Pais teaches all the limitations as applied to Claim 59 and further teaches further comprising an assay disc comprising a microfluidic system comprising magnetic beads configured to be mounted on the apparatus (see Pais: “a microfluidic cartridge for magnetic bead based sample preparation”, Page 10, line 11-12; Pais also shows the device being a disc in Fig 25A). 

Response to Arguments
Applicant's Arguments, filed on Jul 22, 2022, towards the previous prior art rejections on Page(s) 11-14 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 12-14 of their Remarks, that Pais does not describe that the magnet is positionable at any x- or y-coordinates of the microfluidic system. 	The examiner respectfully disagrees. 	Regarding the disclosure of Pais, the examiner notes that Pais describes, as identified by Applicant, using a combination of linear and rotational elements to “gain control over the x, y, z and r axes” (see Pais: “sample-processing device can employ a combination of one or more rotational and linear actuating elements depending on the design and sample processing requirements to gain control over the x, y, z and r axes”, Page 9, line 3-5). This inherently suggests to one of skill in the art that there is complete freedom of movement in the positioning of the magnet in relation to the device, otherwise there would not be “control over the x, y, z and r axes”. Pais describes gaining control over all axes with an equivalent structure as claimed and, as such, inherently describes the capability to obtain any x, y, z and r axis positioning. As such, the rejection is maintained. The examiner notes that Applicant may claim the structure that allows for control of the x, y, z and r axes in their invention to attempt to distinguish their invention from that of the prior art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798